—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered June 5, 1991, convicting him of criminal trespass in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in failing to instruct the jury on the defense of justification. However, the defense counsel never requested such a charge. Therefore, the issue is not preserved for appellate review. Under the facts and circumstances of this case, we decline to exercise our interest of justice jurisdiction to review the issue (see, People v Hodne, 197 AD2d 591; People v Edwards, 172 AD2d 556; People v Falco, 130 AD2d 762). Thompson, J. P., Copertino, Pizzuto and Santucci, JJ., concur.